ACCEPTED
                                                                                            03-13-00101-CV
                                                                                                    5845860
                                                                                 THIRD COURT OF APPEALS
                                                                                            AUSTIN, TEXAS
                                                                                       6/26/2015 3:15:29 PM
                                                                                          JEFFREY D. KYLE
                                                                                                     CLERK
                                No. 03-13-00101-CV

                In the Third Court of Appeals                              FILED IN
                                                                    3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                        Austin, Texas                               6/26/2015 3:15:29 PM
                                                                      JEFFREY D. KYLE
                                                                            Clerk
                               RENT-A-CENTER, INC.,
                                                 Appellant,

                                         v.

            GLENN HEGAR, COMPTROLLER OF PUBLIC ACCOUNTS; AND
                    KEN PAXTON, ATTORNEY GENERAL,
                                           Appellees.


                                On Appeal from the
                    353rd Judicial District, Travis County, Texas
                             No. D-1-GN-11-000326


                     UNOPPOSED MOTION TO EXTEND TIME
                       TO FILE MOTION FOR REHEARING


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellees Glenn Hegar, Comptroller of Public Accounts, and Ken Paxton,

Attorney General, move to extend by 14 days the time to file their Appellees’ motion

for rehearing pursuant to Texas Rules of Appellate Procedure 49.8 and 10.5(b).

                                         I.
      Appellants’ motion is currently due on June 26, 2015. Appellants seek a 14-day

extension to file this motion, which would make the motion due on July 10, 2015.




                                          1
No previous extensions have been granted with respect to the motion in question.

Appellant Rent-A-Center, Inc., is unopposed to the extension of time requested.

                                            II.
       There are good reasons to grant the requested extension, which is not sought

for any improper purpose. Appellees’ counsel requests additional time to consult with

the client and complete drafting of the motion. In addition, Appellees’ counsel has a

significant workload in a number of cases, including preparing for and presenting oral

argument in Henderson v. Stephens, No. 14-70001, in the Fifth Circuit on June 18, 2015;

reviewing the record in preparation for drafting the appellee’s brief in Roberson v.

Stephens, No. 14-70033, in the Fifth Circuit; and assisting with various other matters in

the Office of the Solicitor General.

                                           III.
       Appellees respectfully request that the Court grant an extension of time for

filing their motion for rehearing until July 10, 2015.




                                            2
Respectfully submitted.

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General

/s/ Matthew H. Frederick
MATTHEW H. FREDERICK
Deputy Solicitor General
Texas Bar No. 24040931

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC-059)
Austin, Texas 78711-2548
[Tel.] (512) 936-6407
[Fax] (512) 474-2697
matthew.frederick@texasattorneygeneral.gov

COUNSEL FOR APPELLEES




  3
                          CERTIFICATE OF CONFERENCE
      I hereby certify that on June 25, 2015, I conferred via email with Farley P. Katz,
counsel for Appellant, who stated that he did not oppose the extension of time
requested in this motion.

                                        /s/ Matthew H. Frederick
                                        MATTHEW H. FREDERICK



                               CERTIFICATE OF SERVICE
      I certify that on June 26, 2015, a true and correct copy of this Motion was
served via File & ServeXpress on counsel in this proceeding as listed below:

Farley P. Katz
Forrest M. Seger III
STRASBURGER PRICE OPPENHEIMER BLEND
300 Convent Street, Suite 900
San Antonio, Texas 78204

Daniel L. Butcher
P. Michael Jung
STRASBURGER PRICE
901 Main Street, Suite 4300
Dallas, Texas 75202

Robert M. O’Boyle
Clinton A. Rosenthal
STRASBURGER & PRICE, LLP
720 Brazos Street, Suite 700
Austin, Texas 78701

COUNSEL FOR APPELLANT


                                        /s/ Matthew H. Frederick
                                        MATTHEW H. FREDERICK



                                           4